Title: Thomas Jefferson to Amos Stoddard, 10 January 1811
From: Jefferson, Thomas
To: Stoddard, Amos


          
            Monticello Jan. 10. 11.
          
           Th: Jefferson presents his compliments to Majr Stoddert and his thanks for forwarding the inclosed paper, which he now returns with his signature. altho generally declining to subscribe for new books, he has done it with pleasure in this instance, & hopes that Major Stoddert’s subscriptions in this state may make it convenient for him to name some person in Richmond who may be authorised to recieve the price of the work. he salutes him with esteem & respect.
        